 In the Matter of BOWEN PRODUCTS CORPORATION,EMPLOYERandINTER-NATIONAL UNION, UNITED AI TOMOBILE,AIRCRAFT&AGRICULTURALIMPLEMENT WORKERS OFAMERICA (UAW-CIO),PETITIONERCases Nos. 3-RC-384 and 3-RC-399.-Decided April 6, 1950DECISIONANDDIRECTION OF ELECTIONSUpon separate petitions duly filed, an order of the Regional Directorconsolidating the abovecases wasduly made and filed on January 10,1950.A hearing on the consolidated case was held before Jerold B.Sindler, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andStyles].Upon the entire record in the consolidated case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The International Union, United Automobile, Aircraft and Agri-cultural Implement Workers of America, CIO, its affiliate Local 611,and United Electrical, Radio and Machine Workers of America 1 arelabor organizations claiming to represent employees of the Employer.3.The United Electrical, Radio and Machine Workers of America(hereinafter referred to as the Intervenor) urges as a bar to this pro-ceeding two collective bargaining agreements entered into between theEmployer and the United Farm Equipment and Metal Workers ofAmerica, CIO (hereinafter referred to as the FE) and its Locals194 and 194-A.2 In support of its position, the Intervenoralleges'United Electrical,Radio and Machine WorkersofAmericawas permitted to inter-vene in this proceeding on the basis of a claim to existing contractual interests.2The:agreement of Local 194 was originally executed on July 15,1946,and was sup-plemented by new agreements,the last of which was signed on July 28, 1949,extendingthe effective term of the agreementuntil July28, 1951.By this agreement,the. Em-ployer recognized the FE and Local 194 as thecollectivebargaining agent for a unitof production and maintenance employees employed at its Auburn, New York, plant,89 NLRB No. 20.235 236DECISIONSOF NATIONAL LABORRELATIONS BOARDthat by reason of a merger 3 with the FE the Intervenor has succeededto the rights, property, and assets of the FE, including the rights andinterests of the latter organization in the agreements in question'The Petitioner contends in effect that the agreements are not a bar tothis proceeding. In support of its, position,, the Petitioner urges thatLocals 194 and 194-A have disaffiliated from the FE and that theIntervenor has not acquired under its' assignment of interest the rightto represent any employees 5 in either of the units for which representa-tion is sought in this proceeding.The Employer takes no position onthe issues but refuses to recognize the Petitioner until certified by theBoard.With respect to the disaffiliation of Locals 194 and 194-A, the recorddiscloses that on October 14, 1949, the officers of District#6of FE,representing 11 locals of that organization, including Locals 194 and194-A., having met for the purpose of challenging the legality 6 of theaction of the governing board of FE in voting for its affiliation withthe Intervenor, adopted a resolution disapproving the affiliation ofthe parent organization with the Intervenor and affirming its inten-tion to function under the jurisdiction of the national C10.7OnOctober 17, 1949, at a special meeting of Local 194, attended by morethan 100 members of the approximately 135 employees in the unit, themembership endorsed the resolution of the District group and in turnadopted a resolution by unanimous vote to disaffiliate from the FEand to affiliate with the Farm Equipment and Metal Workers Divisionof the Petitioner, authorizing Local 194 and the Petitioner to representthem as their collective bargaining agent.8At a special meeting heldexcluding office and clerical workers and other employees.The agreement of Local194-A,executed on July 28,1949,was effective for a period of 6 months and for annualperiods thereafter unless otherwise terminated by a notice in writing sixty(60) daysprior to any current expirationdate.The latteragreement recognized the FE andi94-A as the bargaining agent for a unit of office and clerical employees with certainappropriate exclusions.'The merger was stated to have been consummated on November 28, 1949.4Cf.MichiganBell Telephone Company,85 NLRB 303.5Testimonyof the Intervenor's representative is to the effect that it has at leastsevenmembersamong theemployees.The witness, however, was unable to identifyany of such members.Nor did theIntervenor claim that its members made up Locals194 and 194-A or that ithad chartered new locals among these employees.6SeeAversa v.Oakes,New York SupremeCourt,NewYork County,Special Term,Part III [25 LRRM 2105] wherein the Court denied the plaintiff'smotion to enjoin themerger of FE and the Intervenor and the transfer of FE'S property and assets to theIntervenor._7At the time of the adoption of the resolution both the Intervenor and the FE werestill affiliates ofthe CIO.It further appears from the record that a grievance committee which had been func-tioning under the contract executedby Local 194continued to handle grievances ofemployees as such grievance commmittee of Local 194 until December 21, 1949, whenLocal 194 was succeededby Local611, chartered by the Petitioner, with all its formerofficers continuingAn the.same,capacity as officers of the,new local.The grievancecommittee-now claims that it is administering the contract on behalf-of Local 611, butno evidence was presented at the hearing that any grievances which required processinghad arisen-after December 21, 1949. BOWEN PRODUCTS CORPORATION237on December 6, 1949, attended by 10 of the 12 employees in the officeand clerical unit, Local 194-A adopted similar resolutions by a unani-mous vote of those present.°The foregoing facts are relied upon bythe Petitioner to negative the Intervenor's contention that the afore-said agreements constitute a bar to this proceeding.These facts reveal a breakdown in the normal bargaining relation-ship between the Employer and the preexisting bargaining representa-tive of its employees.As we have recently held under similar circum-stances,10 such confusion in the collective bargaining process hindersrather than promotes stability in labor relations.Without decidingproperty rights or collective bargaining duties of the parties withreference to the current agreements, we find that those agreements arenot a bar to a present determination of representatives.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.We find, in accordance with the agreement- of the parties, thatthe following employees constitute separate units appropriate for thepurposes of collective bargaining within-the meaning of Section 9 (b)of the Act :(a)All production and maintenance employees employed by theEmployer at its Auburn, New York, plant, excluding office and clericalemployees, administrative employees, time-study men, timekeepers,factory clerks, assistant foremen, first-aid attendants, nurses, profes-sional employees, guards, and all other supervisors as defined in theAct.(b)All office and clerical employees, nurses, draftsmen, and time-keepers employed by the Employer at its Auburn, New York, plant,excluding all production and maintenance employees, confidential sec-retaries to plant manager and plant sales manager, personnel clerk inlabor relations work, time-study engineers, and all other professional.employees and supervisors as defined in the Act.DIRECTION OF ELECTIONS.11As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, separate elections byO There is no evidence in the record as to whetherLocal 194-A was succeeded by alocal charteredby the Petitioner.° BostonMachine Works Company,89 NLRB 59.Board MemberReynoldsadheres tothe views expressed in his dissentingopinion intheBoston Machine Works case,butdeeming himselfbound by thedecision of a majority of the fullboard, will follow theBoard's decision in that case hereafterwithout furtherexpression of dissent.11Any participant in the elections directedherein may,upon. its promptrequest to, andapprovalthereof by,the RegionalDirector,have its nameremoved from the ballot. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecret ballot shall be conducted'as early as possible,but not later than30 days from the date of this Direction,under the direction and super-vision of the Regional Director for the Region in which this case washeard,, and-Relations Board Rules and Regulations,among the employees in theunits described in paragraph numbered 4, above, who were employedduring the payroll period immediately preceding the date of this Di-rection of Elections,includingemployeeswho did not work duringsaid payroll period because they were ill or on vacation or temporarilylaid off,but excluding those employees who have since quit or beendischarged for cause and have not been rehired or, reinstated prior tothe dates of the elections,and also excluding employees on strike whoare not entitled to reinstatement,to determine :(1)Whetheremployees in unit(a), above, desire to be representedfor purposes of collective bargaining by InternationalUnion, UnitedAutomobile,Aircraft,and Agricultural Implement Workers of Amer-ica, (UAW-CIO) ;12(2)Whetheremployees in unit(b), above, desire to be representedfor purposes of collective bargaining by InternationalUnion,UnitedAutomobile, Aircraft,and Agricultural Implement Workers of Amer-ica (UAW-CIO).13u Since it appears that Locals 194 and 194-A have some members in the plant and in theabsence of a clear showing by the Intervenor that these locals are no longer in existence,the Intervenor is omitted from the ballot because of the failure of its locals to comply withthe filing requirements in Section 9 (f), (g), and(h) of the Act.In the event that Locals194 and 194-A effect compliance with such requirements'within 2 weeks from the date ofthis Direction, the Regional Director is instructed to accord the Intervenor a place on theballot in the election hereinabove directed.13 See footnote 12.